DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on June 29, 2022 are entered in the file. Currently, claims 1, 4, 5, 13, 26 and 29 are amended; claims 3, 6, 8-10, 12, 15-18, 21-24, 28, 30-31, 33-35, 38-52 and 54 are cancelled; claims 13-14, 19-20, 25-27, 29, 32 and 55-56 are withdrawn; resulting in claims 1-2, 4-5, 7, 11, 36, 37 and 53 pending for examination. 

Response to Arguments
Response-Claim Objections
The previous objections to claim 1 are overcome by the amendments made in the response filed June 29, 2022. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 4, 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to claims 4 and 5, as well as the cancellation of claim 6 in the response filed June 29, 2022.


Election/Restrictions
Claims 1, 2, 4, 5, 7, 11, 36, 37 and 53 allowable. Claims 13, 14, 19, 20, 25-27, 29, 32 and 55-56, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species B and C, as set forth in the Office action mailed on 04/23/2021, is hereby withdrawn and claims 13, 14, 19, 20, 25-27, 29, 32 and 55-56 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2, 4, 5, 7, 11, 13, 14, 19, 20, 25-27, 29, 32, 36, 37, 53 and 55-56 are allowed. 

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application as defined by independent claims 1, 13 and 26.

The closest prior art it to that of Lister et al. (US 2010/0270379). Lister et al. teaches a security device (10) comprising a color shifting layer (11) of a liquid crystal film that reflects different wavelengths of light at different viewing angles and a transparent light control layer (12) with microprismatic structures such as an array of linear microprisms covering the color shifting layer ([0024-0029, 0033-0048]). A light control film (12) can be used comprising multiple arrays of microprisms wherein the long axis of each array is oriented at slightly different angles to each other so many different colors can be seen as the device is tilted at an angle away from normal ([0037]). At a normal angle of incidence (second region), the device will appear colorless as the liquid crystal layer only reflects infra-red light, however, on tilting and rotating the device (first viewing angle from the first region), different areas will become colored (first optical characteristic) and switch to different colors as different viewing angles, providing a kinematic effect viewable across a wide range of angles formed by a combination of the effect of the light control layer and the color shifting layer ([0037]). For example, when the light control film (12) is used with a red to green colorshifting liquid crystal layer, the liquid crystal layer exhibits a red to green colorshift when the security device is tilted away from normal, and when tilted further away, the liquid crystal layer then exhibits a green to blue colorshift, wherein the color shifts appear closer to normal due to the presence of the light control film (12) ([0027-0028]). 
Lister does not teach the combination of features required by the claimed invention of the instant application. The claimed invention as recited by independent claim 1 requires that the resultant optical effect of at least the first region is the result of the wavelength of light exhibited at a first viewing angle due to the combination of the color shifting element, the surface relief of the light control layer in the first region, and the first optical characteristic. In the claimed invention, the first optical characteristic is a property of the light control layer itself rather than being an optical effect displayed to the viewer. Lister et al. does not teach or disclose the claimed resultant effect and does not describe that the first and/or second optical characteristic is any of a visible color, fluorescence, luminescence and phosphorescence. 
In the claimed invention of the instant application, the light control layer comprises first regions and second region, wherein the second region is either colorless and not comprising an optical characteristic or comprises a second optical characteristic different from the first. The combination of the first and second optical characteristics together with the first and second regions having different effects increase the security levels of the security device, and such features are not disclosed by Lister et al.


  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785